Appeal from a final order of the Special Term of the Supreme Court, dated December 3, 1910, entered in the office of the clerk of Albany county on December 24, 1910, reducing for equalization purposes certain special franchise assessments against appellant in the city of Buffalo and as thus reduced, confirming them. Appeal dismissed, with one bill of costs to the respondents, for the reason that it is impossible to present the matter on a complete record. Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ., concur. [See sub norm. People ex rel. N. Y. C. & H. R. R. R. Co. v. Woodbury, 74 Misc. 130; Id. 145.]